Citation Nr: 1535575	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative changes at L4-5 and L5-S1 and left knee strain associated with degenerative changes at L4-5 and L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1 for the period from November 9, 2005, to May 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to July 1986, October 2001 to November 2002, and from June 2003 to December 2003. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In pertinent part, the RO denied service connection for a right knee disorder, to include as secondary to the service-connected degenerative changes at L4-5 and L5-S1.  The RO also granted service connection for radiculopathy of the left lower extremity, due to service-connected degenerative changes at L4-5 and L5-S1, and assigned a corresponding 10 percent evaluation, effective from November 2005.  

The Veteran was afforded a videoconference hearing before the Board in August 2012.  A transcript of that proceeding is of record.

In January 2013, the Board remanded the instant service connection claim now on appeal, so that additional development of the evidence could be undertaken.  In part, the January 2013 remand instructions sought to afford the Veteran an opportunity to assist in obtaining specifically-cited private medical records, and, thereafter, potentially being afforded a VA examination.  The Board here finds that there has been substantial compliance with the January 2013 remand instructions and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board in January 2013 also denied the increased rating claim now on appeal.  The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the January 2013 Board decision, to the extent that it denied an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' October 2013 Joint Motion for Partial Remand (Joint Motion).  

In October 2014, the Board again adjudicated the increased rating claim.  At that time, the Board determined that from November 9, 2005, to May 8, 2011, a rating in excess of 10 percent was not warranted, and that for the period from May 9, 2011, a 20 percent rating was for assignment.  The Veteran again appealed the Board's October 2014 decision to the Court.  In a May 2015 Order, the Court vacated the October 2014 Board decision, to the extent that it denied, for the period from November 9, 2005, to May 8, 2011, an initial rating in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative changes at L4-5 and L5-S1, and remanded the matter to the Board for development consistent with the parties' April 2015 Joint Motion.  The 20 percent rating assigned by the Board, effective from May 9, 2011, in October 2014 is not here on appeal.  

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right knee disorder.

2.  For the period from November 9, 2005, to May 8, 2011, the Veteran's service-connected left lower extremity radiculopathy did not result in more than mild paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2.  For the initial rating period before May 9, 2011, the criteria for the assignment of a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the service connection claim now before the Board, the duty to assist the Veteran has been satisfied in this case.  Appropriate notice was provided the Veteran in December 2005.  Following the Board's January 2013 remand the claim was readjudicated in March 2013.  See Supplemental Statement of the Case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with his claim.  While the appellant has informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claim, such evidence has not been obtained.  To this, as part of the Board's January 2013 remand, the Veteran was asked to return a completed authorization form to enable VA to seek to obtain records from a private physician. Dr. G.R. Goin.  The Veteran was supplied this form in February 2013, but did not return it.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

A VA examination was obtained with regard to the instant claim for service connection in March 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA fee-basis examination/findings obtained in this case, taken together, are adequate.  The examiner, in addition to examining the Veteran, took a comprehensive history.  The examination did not result in diagnosis of a right knee disorder.  The Board concludes that there is adequate medical evidence of record to make a determination in this case.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the service connection claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Veteran is also appealing the initial rating assignment as to his service-connected left lower extremity radiculopathy.  No duty to notify arises from a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104 and 7105 (West 2014).  In this case, the notice obligations set forth in §§ 5104 and 7105 were met when the RO issued a July 2008 Statement of the Case (SOC).  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his representative have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in §§ 5104 and 7105 of the statute.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  


In addition, the Veteran was afforded VA examinations (fee-basis) with respect to the matter on appeal in March 2006 and May and October 2011.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations here are adequate, in that they included sufficient medical findings relating the applicable rating criteria.  There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected radiculopathy of the left lower extremity since he was last examined in October 2011.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the initial rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Factual Background, Laws and Regulations, and Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Here, as arthritis has neither been shown nor alleged, the instantly-claimed right knee disorder is not on the list.

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Again, in this case right knee arthritis has not been diagnosed.  

For informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

At his August 2012 hearing, the Veteran indicated that he was receiving ongoing medical treatment for a right knee disorder manifested by pain, numbness, and locking of the joint from a private treating physician, G.R. Goin, M.D.  The record includes examination and treatment reports compiled by Dr. Goin, which the Veteran himself submitted directly to the RO and which do not reference the right knee.  Given that the RO in August 2006 denied the claim for service connection for a right knee disorder on the basis of no current disability, as noted, an effort was made in January 2013 by the Board to obtain records from Dr. Goin, which may have identified the existence of current disablement involving the Veteran's right knee.  As above noted, this effort, was unsuccessful.

Additionally, the Veteran at his August 2012 hearing testified that, when his service-connected spine and left knee disorders were acutely painful, he tended to place greater weight on his right knee, resulting in pain, strain, and further gait impairment involving his right knee.  That testimony expanded the claim for service connection for a right knee disorder, to include as secondary to a service-connected spine and/or left knee disorder.  

Review of the Veteran's service treatment records are silent for any right knee complaints, clinical findings or diagnoses.  

Post service medical records include the report of a March 2006 VA fee-basis examination.  The Veteran reported knee problems for the past three years.  He denied it was due to an injury.  No diagnoses were reported, and the Veteran denied prior treatment.  The Veteran denied any functional impairment resulting from complained of right knee disorder.  

Examination showed that X-ray examination of the right knee was normal.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Range of motion was normal.  The examiner reported that as for the claimant's claimed condition of bilateral knee disorder secondary to degenerative changes to L4-L5, there was no diagnosis because there was no pathology to render a diagnosis.  

A private medical record, dated in March 2014, and showing Dr. Goin as the Veteran's primary care physician, shows that the Veteran underwent a left L5-S1 hemilarninotomy with foraminotomy and microdiskectomy.  The preoperative and postoperative diagnoses were the same:  back and leg pain secondary to neuroforaminal stenosis in the spondylotic lumbar spine.  This report did not mention the Veteran's right knee.   

As noted, the Veteran, in essence, alleges he suffers from a right knee disorder, to include as due to his degenerative changes at L4-5 and L5-S 1 and left knee strain associated with degenerative changes at L45 and L5-S 1.  He has not contended to have experienced continuity of any symptomatology affecting his right knee.

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability concerning his right knee.  He has provided no competent medical evidence indicating he currently suffers from such a disability.  In addition, while in service treatment is shown, the post service medical records are devoid of a finding relating either claimed disorder to his military service, or to a service-connected disability.  Although the records show complaints of knee pain (see February 2006 VA physical therapy report), such complaints are not sufficient to support the claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that symptoms such as pain, alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).

The Board also acknowledges that the Veteran, as a layperson, has no competence to give a medical opinion on the diagnosis of a condition.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  Davidson.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

Here, concerning the right knee claim, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a right knee disability.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for the right knee.  There is no medical evidence of any post-service diagnosis of a right knee disorder in this case and no medical or competent lay evidence of any such symptoms over the years since service.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain, at 321 (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In the absence of proof of present disability there can be no valid claim.  Brammer, at 225.  Here, the record is devoid of a finding that the Veteran currently has a disorder related to his right knee.

In reaching this decision on the claim for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed right knee disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.



Consistent with the finding in Fenderson v. West, 12 Vet. App. 119 (1999), in deciding this appeal the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Id. at 126 (holding that, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran essentially contends that an initial disability rating in excess of 10 percent should be assigned for his service-connected left lower extremity radiculopathy.  In this decision, the sole period of time being addressed is from November 9, 2005, to May 8, 2011.

VA examination (fee-basis) in March 2006 showed motor and sensory function of the left lower extremity to be within normal limits, with two plus reflexes at the knee and ankle.  He complained the symptoms affected his ability to walk upright and normally.  He also complained of daily back spasms which radiated down his left leg causing a numbing pain in his left foot.  He described the pain as "burning in nature."  Some pain in the posterior left thigh with straight leg raising was present, but not beyond the knee.  The pertinent diagnosis was of no radiculopathy, with equivocal left sciatica; only subjective complaints of pain were noted.

The Veteran also received emergency room treatment in 2005 and 2006 for symptoms including sciatica, and complaints of numbness in the toes.  




Service connection was established for left lower extremity radiculopathy in the August 2006 rating decision on appeal and a 10 percent disability rating was assigned, effective November 9, 2005.  The RO utilized Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  

The report of a February 2009 private examination shows that the Veteran reported worsening spasms.  The Veteran could straight leg raise and heel and toe walk.  An April 2009 private examination report shows that deep tendon reflexes were symmetrically decreased in the knee and ankle without muscle loss.  

At his August 2012 hearing, the Veteran testified that pain associated with his instantly-claimed disorder was sometimes "excruciating" and "debilitating."  He added that the pain was at times so severe he had fallen on the floor, and required emergency room care.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).


In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson, at 126.  See also Hart.

In this instance, service connection for radiculopathy of the left lower extremity, in association with degenerative changes at L4-5 and L5-S1, was granted by RO action in August 2006.  At that time, a 10 percent rating was assigned therefore under Diagnostic Code 8520, effective from November 9, 2005.  As stated, the question presented by this appeal is whether an initial rating in excess of 10 percent is for assignment of left leg radiculopathy from November 9, 2005, to May 9, 2011.

Under Diagnostic Code 8520, which sets forth the rating criteria for sciatic nerve disorders, a veteran will receive ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis from this nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or (very rarely) lost.  Id.

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014).  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2014).

Here, the evidence of record, since the inception of the Veteran's claim, failed to show that from November 9, 2005, to May 9, 2011, there were clinical findings reflective of more than mild impairment as set out in Diagnostic Code 8520.  As above noted, in the course of a VA fee-basis examination conducted in March 2006, motor and sensory function of the left lower extremity was within normal limits, with two plus reflexes at the knee and ankle.  The Veteran at that time walked upright and normally.  The diagnosis was of no radiculopathy, with equivocal left sciatica; only subjective complaints of pain were noted.  While he complained of sciatica symptoms in 2005 and complained in 2006 for symptoms including sciatica and complaints of numbness in the toes, he could straight leg raise and heel and toe walk in February 2009.  He was found to have diminished deep tendon reflexes in April 2009, but there was no muscle loss, and he had normal gait and normal heel/toe walking.  The Board concludes that these limited findings are consistent with an assessment of no more than mild impairment; thus a rating in excess before May 9, 2011, is not here warranted.  See Diagnostic Code 8520.  

The Board notes that in the April 2015 Joint Motion, the parties determined that the Board, in relying only on the March 2006 VA examiner's finding that the Veteran's "posture and gait were normal at the time of the examination," failed to discuss the relevance of the Veteran's "statements [provided in the course of the examination] or as to the interplay between [the Veteran's] statements and the examiner's findings."  

To this, the Board is aware of the Veteran's contentions in support of his claim.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his left lower extremity radiculopathy according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board notes that the Veteran is competent to report that he has some symptoms.  However, the Board finds the Veteran's own reports as to the severity of his symptoms to be less than completely credible.  See Buchanan, at 1335 (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  In this regard, in the report of a March 2006 VA fee-basis examination, while the Veteran informed the examiner that his nerve disease affected his ability to walk upright and normally, on examination the examiner reported clinical findings which revealed that both the Veteran's posture and gait was normal.  Also, on neurological examination of the lower extremities the examiner noted that motor function was within normal limits, as was sensory function.  Left lower extremity reflexes revealed knee and ankle jerk, both at 2 plus.  The supplied diagnoses actually found no evidence of radiculopathy or sciatica of the lower extremities.  



The Board is of the opinion that the objective physical examination findings have greater value than the subjective complaints.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the neutral medical personnel who examined him throughout the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.  The Board finds that these medical findings are more probative. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

For the reasons just discussed, the Board finds that the evidence shows that for the period from November 9, 2005, to May 8, 2011, a rating in excess of 10 percent was not warranted for the Veteran's service-connected left lower extremity radiculopathy.

Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates, for the periods discussed, the severity and symptomatology of the Veteran's service-connected disability now on appeal.  The Veteran's left lower extremity radiculopathy is shown to be essentially manifested be some radiating pain and an antalgic gait.  As discussed above, there is a higher rating available under the applicable diagnostic codes, but the Veteran's service-connected disability now being evaluated is not productive of the manifestations that would warrant the respective higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for a right knee disorder is denied.  

For the period from November 9, 2005, to May 8, 2011, an initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


